


Exhibit 10.133


AMENDMENT NO. 4 TO CREDIT AGREEMENT
AMENDMENT NO. 4, dated as of October 7, 2013 (this “Amendment No. 4”), to the
Credit Agreement (as defined below) among Brocade Communications Systems, Inc.,
a Delaware Corporation, as Borrower (the “Borrower”), the Lenders party hereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
RECITALS
WHEREAS, the Borrower, the Lenders party thereto from time to time and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), are party
to that certain Credit Agreement, dated as of October 7, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower desires
to amend certain provisions of the Credit Agreement as specified and on the
terms set forth herein;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
ARTICLE I
Amendment


SECTION 1.01.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.02 of the Credit Agreement also apply to this Amendment
No. 4.


SECTION 1.02.    Amendment of Credit Agreement. Effective as of the Amendment
No. 4 Effective Date, the Credit Agreement is hereby amended as follows:


(1)    The following definitions are hereby added in appropriate alphabetical
order to Section 1.01 of the Credit Agreement:


“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of October 7,
2013, among the Borrower, the Lenders party thereto, and the Administrative
Agent.
“Amendment No. 4 Effective Date” means October 7, 2013
“Amendment No. 4 Fee Letter” means the Fee Letter, dated October 7, 2013,
between the Borrower and Bank of America, N.A.
“Increase Joinder” means the Joinder Agreement, dated as of [October 6,] 2013,
among the Borrower, the Increase Lender party thereto (the “Increase Lender”)
and the Administrative Agent.
“Original Revolving Credit Facility Maturity Date” means October 7, 2013.
“Non-Consenting Lenders” means each Lender that is not party to Amendment No. 4.
(2)    The definition of “Applicable Fee Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Fee Rate” means (a) on October 7, 2013, the applicable percentage
per annum set forth below determined by reference to the Consolidated Senior
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):




--------------------------------------------------------------------------------




Applicable Fee Rate
Pricing Level
Consolidated Senior Secured Leverage Ratio
Applicable Fee Rate
1
> 1:50 to 1:00
0.500%
2
≤ 1:50 to 1:00 but
> 1:00 to 1:00
0.375%
3
≤ 1:00 to 1:00
0.250%



and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
Applicable Fee Rate
Pricing Level
Consolidated Leverage Ratio
Applicable Fee Rate
1
> 1:50 to 1:00
0.300%
2
≤ 1:50 to 1:00 but
> 1:00 to 1:00
0.200%
3
≤ 1:00 to 1:00
0.175%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Senior Secured Leverage Ratio or Consolidated Leverage Ratio,
as applicable, shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply in respect of the Applicable Fee Rate as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the Business Day after the date on which it is actually
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply).


In the event that any Compliance Certificate delivered pursuant to
Section 6.02(b) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Fee Rate for any
period (an “Applicable Period”) than the Applicable Fee Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Fee Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall immediately pay to the
Administrative Agent the additional amounts owing as a result of such increased
Applicable Fee Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.
(3)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Rate” means (a) in respect of the Revolving Credit Loans, (i) on
October 7, 2013, the applicable percentage per annum set forth below determined
by reference to the Consolidated Senior Secured Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):




--------------------------------------------------------------------------------




Applicable Rate for Revolving Credit Loans
Pricing
Level
Consolidated Senior Secured
Leverage Ratio
Eurodollar Rate
Loans
Base Rate
Loans
1
>1:50 to 1:00
400 bps
300 bps
2
≤ 1:50 to 1:00
but
>1:00 to 1:00
375 bps
275 bps
3
≤ 1:00 to 1:00
350 bps
250 bps



and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
Applicable Rate for Revolving Credit Loans
Pricing
Level
Consolidated
Leverage Ratio
Eurodollar Rate Loans
Base Rate
Loans
1
>1:50 to 1:00
200 bps
100 bps
2
≤ 1:50 to 1:00
but
>1:00 to 1:00
175 bps
75 bps
3
≤ 1:00 to 1:00
150 bps
50 bps



and (b) in respect of the Term Loans, the applicable percentage per annum set
forth below determined by reference to the Consolidated Senior Secured Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
Applicable Rate for Term Loans
Pricing
Level
Consolidated Senior Secured
Leverage Ratio
Eurodollar Rate
Loans
Base Rate
Loans
1
>1:50 to 1:00
237.5 bps
137.5 bps
2
≤ 1:50 to 1:00
but
>1:00 to 1:00
225 bps
125 bps
3
≤ 1:00 to 1:00
200 bps
100 bps



Any increase or decrease in the Applicable Rate for Revolving Credit Loans or
Term Loans resulting from a change in the Consolidated Senior Secured Leverage
Ratio or Consolidated Leverage Ratio, as applicable, shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 1 shall apply in respect of the Revolving Credit
Facility and Term Loan Facility as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
Business Day after the date on which such Compliance Certificate is actually
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply). Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).
In the event that any Compliance Certificate delivered pursuant to Section
6.02(b) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event




--------------------------------------------------------------------------------




shall the Lenders owe any amounts to the Borrower), and (iii) the Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.”
(4)    Clauses (c) and (g) of the definition of “Cash Equivalents” set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety as follows:


“(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;
(g) money market funds substantially all of the assets of which comprise
Investments of the types described in clauses (a) through (e) of this
definition; and”
(5)    The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


““Maturity Date” means with respect to the Revolving Credit Facility, April 7,
2014; provided, however, that the Commitments of all Non-Consenting Lenders
shall terminate on the Original Revolving Credit Facility Maturity Date.”
(6)    Section 2.07(b) of the Credit Agreement is hereby amended by replacing it
in its entirety with the following:


“(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on each of the Original Revolving Credit Maturity Date and the Maturity
Date for the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
(7)    Section 2.08(c) of the Credit Agreement is hereby amended by replacing it
in its entirety with the following:


“(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto, on the Original Revolving Credit
Maturity Date and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.”
(8)    Sections 2.09(a) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:


“(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Fee Rate times the actual daily amount by which the Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans and (ii) the Outstanding Amount of L/C Obligations. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
January, April, July and October, commencing with the first such date to occur
after the Acquisition Closing Date, on the Original Revolving Credit Maturity
Date and on the last day of the Availability Period. The Commitment Fee shall be
calculated in arrears, and if there is any change in the Applicable Fee Rate
during any quarter (or other period in respect of which the Commitment Fee is
being calculated), the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter (or other
period) that such Applicable Fee Rate was in effect. Notwithstanding anything to
the contrary herein, the Increase Lender hereby waives any Commitment Fees
accrued with respect to the Additional Commitment (as defined in the Increase
Joinder) for any periods on or prior to the Amendment No. 4 Effective Date.”  
(9)    Sections 2.09(b)(i) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:




--------------------------------------------------------------------------------








“(i) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Amendment No. 4 Fee Letter and
as otherwise agreed in writing. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. ”  
(10)    Section 2.14(a) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:


“(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders), the Borrower may from time to
time (on no more than three occasions) after the Acquisition Closing Date and
prior to the Maturity Date for the Revolving Credit Facility applicable to such
Lender, request an increase in the Revolving Credit Facility (“Incremental
Revolving Commitment Increase”) by an aggregate amount (for all such requests)
not exceeding $200,000,000. Such notice shall specify: (i) the time period
within which each Revolving Credit Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Revolving Credit Lenders), (ii) the date on which the Borrower
proposes that the increased or new Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent (or sooner, if agreed by the
Administrative Agent) and (iii) the identity of each Eligible Assignee to whom
the Borrower proposes any portion of such increased or new Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.”
(11)    Section 6.02(a) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:


“[Reserved]”
(12)    New Section 6.17 of the Credit Agreement is hereby added immediately
following Section 6.16 as follows:


“6.17.    Mortgage Amendments. Not later than the Maturity Date (or such later
date as the Administrative Agent may agree in its sole discretion), Borrower
shall deliver or cause to be deliver such amendments to the Mortgages that are
in effect as of the Amendment No. 4 Effective Date, together with updates to
such other documentation contemplated by Section 4.01(II)(a)(ix) as the
Administrative Agent may reasonably request.
(13)    Section 7.01(v) of the Credit Agreement is hereby amended by replacing
“50,000,000” with “100,000,000”.


(14)    Section 7.03(g)(iii) of the Credit Agreement is hereby amended by
replacing it in its entirety with the following:
“(iii) the total cash and noncash consideration (including the fair market value
of (i) Equity Interests issued or transferred to the sellers thereof (excluding
rollover equity), (ii) all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, (iii) all
write-downs of property and reserves for liabilities with respect thereto and
(iv) all assumptions of debt, liabilities and other obligations in connection
therewith) paid by or on behalf of the Borrower and its Subsidiaries for any
such purchase or other acquisition, when aggregated with the total cash and
noncash consideration paid by or on behalf of the Borrower and its Subsidiaries
for all other purchases and other acquisitions made by the Borrower and its
Subsidiaries of Equity Interests) made pursuant to this Section 7.03(g) shall
not exceed $500,000,000 in the aggregate from the Amendment No. 4 Effective Date
and thereafter;”
(15)    Section 7.03(o) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:


“(o) other Investments not exceeding $250,000,000 in the aggregate;”




--------------------------------------------------------------------------------




(16)    Section 7.05(h) of the Credit Agreement is hereby amended by replacing
it in its entirety with the following:


“(h) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
fair market value of all property Disposed of in reliance on this clause
(h) from the Amendment No. 4 Effective Date and thereafter shall not exceed
$200,000,000 and (iii) not more than $50,000,000 of the purchase price for all
property Disposed of from the Amendment No. 4 Effective Date and thereafter
pursuant to this Section 7.05(h) (excluding any consideration arising from the
assumption of liabilities other than Indebtedness) shall be paid to the Borrower
or such Subsidiary in any form other than cash and Cash Equivalents;”
(17)    Sections 7.10(b) and (c) of the Credit Agreement are hereby amended by
replacing them in their entirety with the following:


“(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period set forth below to be greater than the ratio set
forth below opposite such period:
Four Fiscal Quarters Ending
During any Period Below
Maximum
Consolidated Leverage Ratio
October 8, 2013 and thereafter
3.00:1.00



“(c)     [Reserved]”    
(18)    Section 7.11 of the Credit Agreement is hereby amended by replacing it
in its entirety with the following:


“[Reserved]”
ARTICLE II


Conditions to Effectiveness


SECTION 2.01.    This Amendment No. 4 shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which:
(a)The Administrative Agent (or its counsel) shall have received from (i) the
Borrower and the Administrative Agent and (ii) the Required Lenders either (x)
counterparts of this Amendment No. 4 signed on behalf of such parties or (y)
written evidence reasonably satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmissions of signed signature pages)
that such parties have signed counterparts of this Amendment No. 4.


(b)All reasonable fees and disbursements of counsel to the Administrative Agent
in connection with this Amendment No. 4 and the transactions contemplated hereby
shall have been paid, to the extent invoiced at least one Business Day prior to
the Amendment No. 4 Effective Date.


(c)Each Loan Party set forth on Schedule I hereto shall have entered into a
reaffirmation agreement, in form and substance reasonably satisfactory to the
Administrative Agent.


(d)The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 4 Effective Date and signed by its Secretary or
Assistant Secretary, which shall certify the resolutions of its Board of
Directors authorizing the execution, delivery and performance of the Amendment,
in form and substance reasonably satisfactory to the Administrative Agent.


(e)The Administrative Agent shall have received, with respect to each Mortgaged
Property, a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination.






--------------------------------------------------------------------------------




(f)The Administrative Agent (or its counsel) shall have received Uniform
Commercial Code lien searches at the Secretary of State’s (or equivalent) office
in the state of organization of each Loan Party formed under the laws of the
United States.
ARTICLE III


Miscellaneous


SECTION 3.01    Representations and Warranties.


(a)    To induce the other parties hereto to enter into this Amendment No. 4,
the Borrower represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Amendment No. 4 Effective Date and after
giving effect to the transactions and amendments to occur on the Amendment No. 4
Effective Date, this Amendment No. 4 has been duly authorized, executed and
delivered by the Borrower and constitutes, and the Credit Agreement, as amended
hereby on the Amendment No. 4 Effective Date, will constitute, legal, valid and
binding obligations of the Loan Parties, enforceable against each of the Loan
Parties in accordance with their terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and good faith
and fair dealing (regardless of whether enforcement is sought in a proceeding at
law or in equity).


SECTION 3.02.    Effect of Amendment.


(a)    Except as expressly set forth herein, this Amendment No. 4 shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to establish a precedent for
purposes of interpreting the provisions of the Credit Agreement or entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment No. 4 shall apply to and be effective only with
respect to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein. Each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect. The Borrower reaffirms its obligations under the Loan
Documents to which it is a party and the validity of the Liens granted by it
pursuant to the Collateral Documents.


(b)    On and after the Amendment No. 4 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder,”
“thereof,” “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
No. 4 shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


SECTION 3.03.    Governing Law. This Amendment No. 4 shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 10.14 and 10.15 of the Credit Agreement shall apply to this
Amendment No. 4 to the same extent as if fully set forth herein.


SECTION 3.04.    Costs and Expenses. To the extent contemplated by Section 10.04
of the Credit Agreement, the Borrower agrees to reimburse the Administrative
Agent for its reasonable out of pocket expenses in connection with this
Amendment No. 4 and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent.


SECTION 3.05.    Counterparts. This Amendment No. 4 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment No. 4
by facsimile transmission or other electronic imaging means shall be effective
as delivery of a manually executed counterpart hereof.


SECTION 3.06    Headings. The headings of this Amendment No. 4 are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.




[Signature Pages Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their officers as of the date first above
written.
BROCADE COMMUNICATIONS SYSTEMS, INC.
By: /s/Daniel W. Fairfax                                        
           Name: Daniel W. Fairfax
           Title: Chief Financial Officer





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., individually and as Administrative Agent,
By: /s/Robert Rittelmeyer                                        
           Name: Robert Rittelmeyer
           Title: Vice President

BANK OF AMERICA, N.A., individually and as Lender, Swing Line Lender and L/C
Issuer
By: /s/Jeanette Lu                                        
           Name: Jeanette Lu
           Title: Vice President







--------------------------------------------------------------------------------






SCHEDULE I
Reaffirmation Agreement Parties
BROCADE COMMUNICATION SYSTEMS, INC.
FOUNDRY NETWORKS, LLC
INRANGE TECHNOLOGIES CORPORATION
McDATA SERVICES CORPORATION
VYATTA, INC.




